Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 02/28/2022, wherein Claims 1, 8, and 15 have been amended, and Claims 6, 13, and 20 have been canceled. Claims 1-5, 7-12, and 14-19 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1, 8, and 15, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by US20150211870 to Nickolaou (hereinafter Nickolaou) in view of US20010005804 to Rayner (hereinafter Rayner) and in further view of US20190353784 to Toledano et al. (hereinafter Toledano).

Regarding Claim 1: Nickolaou discloses:
“A sensing device monitor for monitoring operation of sensing devices” (para 0012 – “an exemplary embodiment of a driving enhancement system 10 (i.e. monitor, added by examiner) that includes a first set of stationary traffic cameras 12-30 (i.e. sensing devices, added by examiner)”; para 0013 – “The stationary traffic cameras 12-30 and 36-50 provide the system 10 with still images, video and/or other information pertaining to different segments of roadways R1 and R2, respectively, so that relevant information can be extracted and used by the present method… ”; para 0014 – “the driving enhancement method is primarily designed for use with traffic cameras that provide video output, it is possible for the method to work with road safety cameras that provide still images or with cameras that are used in conjunction with laser, radar, lidar and/or other sensors for further processing”), comprising: 
“persistent storage for storing a scene signature of a scene that is generated using sensor data obtained by a sensor in a sensing device of the sensing devices” (para 0005 – “gathering street level images from one or more image source(s)… identifying first and second items from the street level images that pertain to a potential concern with the particular road segment… saving the potential concern in a data collection that is stored in electronic memory”; para 0017 – “Back end facility 52 receives still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50… The back end facility 52 may include any combination of servers, computers, databases, switches, routers, data storage facilities and/or other electronic devices”); and 
“a sensing device manager programmed to: obtain the scene signature from the sensing device prior to generating a challenge” (para 0024 – “step 120 processes the street level images that were previously received by identifying one or more item(s) in a particular road segment and evaluating those item(s) in order to identify a potential hazard or concern with that particular road segment. Some, most or all of step 120 can be performed at the back end facility 52”), wherein 
“the sensing device is located in a fixed position relative to the scene” (para 0012 – “an exemplary embodiment of a driving enhancement system 10 that includes a first set of stationary traffic cameras 12-30”; para 0013 – “The stationary traffic cameras 12-30 and 36-50 provide the system 10 with still images, video and/or other information pertaining to different segments of roadways R1 and R2, respectively, so that relevant information can be extracted and used by the present method… ”), and wherein 
“the scene signature is not stored on the sensing device after the sensing device sends the scene signature to the sensing device monitor” (para 0005 – “saving the potential concern in a data collection that is stored in electronic memory (i.e. not in a sensing device, added by examiner); para 0017 – “Back end facility 52 receives still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50”); 
“generate the challenge based, at least in part, on the scene signature” (para 0026 – “step 120 can evaluate the items identified in the street level images in order to classify any potential hazards or concerns (i.e. challenge, added by examiner) that the present method may wish to address”), wherein 
“the challenge specifies at least one characteristic of a static or a dynamic object in the scene that is to be included in a challenge response” (para 0038 – “Step 170 determines if there are one or more potential concern(s) associated with the geographic zone in question... the concern profile may include data that represents a number of different geographic zones, and each one of which may include a number of different potential concerns, such as construction (i.e. static object, added by examiner), traffic (i.e. dynamic object, added by examiner) or weather concerns”); 
“issue the challenge to, at least, the sensing device to obtain the challenge response” (para 0038 – “Step 170 determines if there are one or more potential concern(s) (i.e. challenge, added by examiner) associated with the geographic zone in question”); 
“obtain the challenge response from the sensing device, wherein the sensing device generates the challenge response using second sensor data collected by the sensor about the scene; make a determination that the challenge response does not pass the challenge” (para 0038 – “If this step determines that there are in fact one or more potential concerns for the specific geographic zone in question, then the method may proceed to step 180 so that an appropriate remedial action or response can be devised for responding to the potential concern”; para 0021 – “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 (i.e. multiple sensors or second sensor, added by examiner) that are connected to the back end facility 52 via the internet or some other communications network); 
“and in response to the determination: remediate the sensing device” (para 0039 – “In step 180, the method performs one or more remedial actions in response to potential concerns previously identified”; Claim 1 – “performing a remedial action in response to the identification of the potential concern, wherein the remedial action is performed before the host vehicle encounters the potential concern and the remedial action affects the automated driving mode (i.e. sensing device, added by examiner) of the host vehicle.”), wherein 
“the sensing device monitor is connected to the sensing device over a network” (Abstract – “high-definition street level images provided by a network of stationary traffic cameras to identify potential hazards or concerns”; para 0021 – “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 that are connected to the back end facility 52 via the internet or some other communications network”).  
Nickolaou is silent on:
“compare the challenge response to the challenge generated based on the scene signature to validate operation of the sensing device.”
	However, Toledano discloses:
 (para 0042 – “image acquisition unit 120 may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor), such as image capture device 122, image capture device 124, and image capture device 126.”; para 0076 – “Image capture devices 124 and 126 may acquire a plurality of second and third images relative to a scene associated with vehicle 200 (interpreted as a scene signature, added by examiner). Each of the plurality of second and third images may be acquired as a second and third series of image scan lines”; para 0101 – “some embodiments may include an ability to validate the detection of objects (i.e. operation, added by examiner) by one camera (i.e. sensing device, added by examiner) based on detection results from another camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device monitor for monitoring operation of sensing devices, disclosed by Nickolaou, as taught by Toledano, to improve the sensor data reliability and to protect the data from tampering, so it can be reliably used as evidence.

Regarding Claim 2: Nickolaou/Toledano combination discloses the sensing device monitor of claim 1 (see the rejection for Claim 1).
Nickolaou further discloses: 
“wherein the scene signature comprises: a characteristic of a static object in the scene” (para 0027 – “Any item or object that can be extracted from a street level image and that indicates construction (i.e. static object, added by examiner) on a particular segment of road may constitute a construction concern. For instance, street level images may be used to determine the actual curvature or other characteristics of a particular lane or road segment”).

Regarding Claim 3: Nickolaou/Toledano combination discloses the sensing device monitor of claim 2 (see the rejection for Claim 2).
Nickolaou further discloses:
“wherein the characteristic of the static object is a number of the static object in the scene at a point in time” (para 0027 – “Different types of construction concerns may have different levels of severity or importance… ten or more construction barrels may be considered a severe concern, but less than ten construction barrels only a mild concern”).

Regarding Claim 4: Nickolaou/Toledano combination teaches the sensing device monitor of claim 1 (see the rejection for Claim 1). 
Nickolaou further discloses:
“wherein the scene signature comprises: a characteristic of a dynamic object in the scene” (para 0028 – “Traffic concerns may include… stationary or slow moving objects in the road (e.g., a disabled or broken down vehicle), emergency vehicles, … etc…. If the average spacing between the vehicles (i.e. characteristic of a dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”).

Regarding Claim 5: Nickolaou/Toledano combination discloses the sensing device monitor of claim 1 (see the rejection for Claim 1).
Nickolaou further discloses:
“wherein the characteristic of the dynamic object is an average of a number time that the dynamic object was identified using sensor data associated with the scene” (para 0028 – “If the average spacing between the vehicles (i.e. characteristic of the dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”; para 0033 – “It may be beneficial to correlate the size of a geographic zone with the number of traffic cameras in that zone, the average volume of traffic passing through that zone, or some other suitable criteria”).

Regarding Claim 7: Nickolaou/Toledano combination discloses the sensing device monitor of claim 1 (see the rejection for Claim 1).
Nickolaou further discloses:
“wherein remediating the sensing device comprises: matching the challenge response to a set of actions to be performed to remediate the sensing device” (para 0003 – “It may be desirable in certain circumstances… to obtain information about road segments that are beyond the field of view of vehicle mounted devices… Access to such information may give a vehicle… mode advanced warning of a hazard or concern so that one or more remedial actions can be taken”; para 0010 – “performing a remedial action in response to the identification of the potential concern, wherein the remedial action is performed before the host vehicle encounters the potential concern”).

Regarding Claim 8: Nickolaou discloses:
“A method for monitoring operation of sensing devices” (para 0014 – “the driving enhancement method (i.e. method for monitoring operation of sensing devices, added by examiner) is primarily designed for use with traffic cameras that provide video output, it is possible for the method to work with road safety cameras that provide still images or with cameras that are used in conjunction with laser, radar, lidar and/or other sensors for further processing”), comprising:
“obtaining, by a sensing device monitor, a scene signature from a sensing device prior to generating a challenge” (para 0024 – “step 120 processes the street level images that were previously received by identifying one or more item(s) in a particular road segment and evaluating those item(s) in order to identify a potential hazard or concern with that particular road segment. Some, most or all of step 120 can be performed at the back end facility 52”), wherein 
“the scene signature is for a scene and is generated using sensor data obtained by a sensor in the sensing device” (para 0010 – “Many stationary traffic cameras (i.e. sensors in a sensing device, added by examiner) now possess high-resolution of high-definition capabilities, which enable them to provide higher quality still images or video (i.e. scene signature for a scene, added by examiner) containing more information. The additional information extracted from the street level images allows the present system and method to better recognize, identify, classify and/or evaluate various hazards or concerns in upcoming road segments”); wherein 
“the sensing device is located in a fixed position relative to the scene” (para 0012 – “an exemplary embodiment of a driving enhancement system 10 that includes a first set of stationary traffic cameras 12-30”; para 0013 – “The stationary traffic cameras 12-30 and 36-50 provide the system 10 with still images, video and/or other information pertaining to different segments of roadways R1 and R2, respectively, so that relevant information can be extracted and used by the present method… ”), and wherein 
“the scene signature is not stored on the sensing device after the sensing device sends the scene signature to the sensing device monitor” (para 0005 – “saving the potential concern in a data collection that is stored in electronic memory (i.e. not in a sensing device, added by examiner); para 0017 – “Back end facility 52 receives still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50”);  
“generating, by the sensing device monitor, the challenge based, at least in part, on the scene signature” (para 0010 - para 0026 – “step 120 can evaluate the items identified in the street level images in order to classify any potential hazards or concerns (i.e. challenge, added by examiner) that the present method may wish to address”; para 0021 – “The street level images (i.e. the scene signature, added by examiner) may be received directly from stationary traffic cameras 12-30, 36-50 that are connected to the back end facility 52 (i.e. sensing device monitor, added by examiner) via the internet or some other communications network, or the images may be received indirectly through some monitoring center or intelligent transportation system”), wherein 
“the challenge specifies at least one characteristic of a static or a dynamic object in the scene that is to be included in a challenge response” (para 0038 – “Step 170 determines if there are one or more potential concern(s) associated with the geographic zone in question... the concern profile may include data that represents a number of different geographic zones, and each one of which may include a number of different potential concerns, such as construction (i.e. static object, added by examiner), traffic (i.e. dynamic object, added by examiner) or weather concerns”); 
“issuing, by the sensing device monitor, the challenge to, at least, the sensing device to obtain the challenge response” (para 0021 – “Beginning with step 110, the method receives high-resolution and/or high-definition street level images from one or more stationary traffic cameras”; para 0022 – “each time step 110 is performed, the back end facility 52 (i.e. the sensing device monitor, added by examiner) may receive from each of the stationary traffic cameras 12-30, 36-50 a packet, message, file and/or other data transfer that includes an image of the roadway along with some combination of: a camera identifier identifying the particular camera that took the image”; para 0038 – “Step 170 determines if there are one or more potential concern(s) (i.e. challenge, added by examiner) associated with the geographic zone in question”); 
“obtaining, by the sensing device monitor, the challenge response from the sensing device, wherein the sensing device generates the challenge response using second sensor data collected by the sensor about the scene; making, by the sensing device monitor, a determination that the challenge response does not pass the challenge” (para 0038 – “If this step determines that there are in fact one or more potential concerns for the specific geographic zone in question, then the method may proceed to step 180 so that an appropriate remedial action or response can be devised for responding to the potential concern”; para 0021 – “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 (i.e. multiple sensors or second sensor, added by examiner) that are connected to the back end facility 52 (i.e. sensing device monitor, added by examiner) via the internet or some other communications network); 
“in response to the determination: initiating, by the sensing device monitor, remediating of the sensing device” (para 0039 – “In step 180, the method performs one or more remedial actions in response to potential concerns previously identified”; Claim 1 – “performing a remedial action in response to the identification of the potential concern, wherein the remedial action is performed before the host vehicle encounters the potential concern and the remedial action affects the automated driving mode (i.e. sensing device, added by examiner) of the host vehicle”), wherein 
“the sensing device monitor is connected to the sensing device over a network” (Abstract – “high-definition street level images provided by a network of stationary traffic cameras to identify potential hazards or concerns”; para 0021 – “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 that are connected to the back end facility 52 via the internet or some other communications network”).    
Nickolaou is silent on:
“compare the challenge response to the challenge generated based on the scene signature to validate operation of the sensing device.”
	However, Toledano discloses:
 (para 0042 – “image acquisition unit 120 may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor), such as image capture device 122, image capture device 124, and image capture device 126.”; para 0076 – “Image capture devices 124 and 126 may acquire a plurality of second and third images relative to a scene associated with vehicle 200 (interpreted as a scene signature, added by examiner). Each of the plurality of second and third images may be acquired as a second and third series of image scan lines”; para 0101 – “some embodiments may include an ability to validate the detection of objects (i.e. operation, added by examiner) by one camera (i.e. sensing device, added by examiner) based on detection results from another camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device monitor for monitoring operation of sensing devices, disclosed by Nickolaou, as taught by Toledano, to improve the sensor data reliability and to protect the data from tampering, so it can be reliably used as evidence.

Regarding Claim 9: Nickolaou/Rayner combination discloses the sensing device monitor of claim 8 (see the rejection for Claim 8).
Nickolaou further discloses:
“wherein the scene signature comprises: a characteristic of a static object in the scene” (para 0027 – “Any item or object that can be extracted from a street level image and that indicates construction (i.e. static object, added by examiner) on a particular segment of road may constitute a construction concern. For instance, street level images may be used to determine the actual curvature or other characteristics of a particular lane or road segment”).

Regarding Claim 10: Nickolaou/Toledano combination discloses the sensing device monitor of claim 9 (see the rejection for Claim 9).
Nickolaou further discloses:
“wherein the characteristic of the static object is a number of the static object in the scene at a point in time” (para 0027 – “Different types of construction concerns may have different levels of severity or importance… ten or more construction barrels may be considered a severe concern, but less than ten construction barrels only a mild concern”).

Regarding Claim 11: Nickolaou/Toledano combination discloses the sensing device monitor of claim 8 (see the rejection for Claim 8).
Nickolaou further discloses:
“wherein the scene signature comprises: a characteristic of a dynamic object in the scene” (para 0028 – “Traffic concerns may include… stationary or slow moving objects in the road (e.g., a disabled or broken down vehicle), emergency vehicles, … etc…. If the average spacing between the vehicles (i.e. characteristic of a dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”).

Regarding Claim 12: Nickolaou/Toledano combination discloses the sensing device monitor of claim 11 (see the rejection for Claim 11).
Nickolaou further discloses:
“wherein the characteristic of the dynamic object is an average of a number time that the dynamic object was identified using sensor data associated with the scene” (para 0028 – “If the average spacing between the vehicles (i.e. characteristic of the dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”; para 0033 – “It may be beneficial to correlate the size of a geographic zone with the number of traffic cameras in that zone, the average volume of traffic passing through that zone, or some other suitable criteria”).

Regarding Claim 14: Nickolaou/Toledano combination discloses the sensing device monitor of claim 8 (see the rejection for Claim 8).
Nickolaou further discloses:
“wherein remediating the sensing device comprises: matching the challenge response to a set of actions to be performed to remediate the sensing device” (para 0003 – “It may be desirable in certain circumstances… to obtain information about road segments that are beyond the field of view of vehicle mounted devices… Access to such information may give a vehicle… mode advanced warning of a hazard or concern so that one or more remedial actions can be taken”; para 0010 – “performing a remedial action in response to the identification of the potential concern, wherein the remedial action is performed before the host vehicle encounters the potential concern”).

Regarding Claim 15: Nickolaou discloses:
“A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for monitoring operation of sensing devices” (para 0017 - “Back end facility 52 receives still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50, it processes that output according to the driving enhancement method described below, and then provides corresponding instructions, commands and/or other information... some, most, or even all of the electronic instructions or steps that help make up the driving enhancement method described herein may be carried out at the back end facility 52”; para 0078 - “The control module 74 can be any type of device capable of processing electronic instructions and may include one or more processors, microprocessors, microcontrollers, host processors, controllers, vehicle communication processors, and application specific integrated circuits (ASICs). The control module can execute various types of digitally-stored instructions, such as software or firmware programs stored in memory, which enable the control of various vehicle functions”), the method comprising:
“obtaining, by a sensing device monitor, a scene signature from a sensing device prior to generating a challenge” (para 0024 — “step 120 processes the street level images that were previously received by identifying one or more item(s) in a particular road segment and evaluating those item(s) in order to identify a potential hazard or concern with that particular road segment. Some, most or all of step 120 can be performed at the back end facility 52”), wherein
“the scene signature is for a scene and is generated using sensor data obtained by a sensor in the sensing device” (para 0010 — “Many stationary traffic cameras (i.e. sensors in a sensing device, added by examiner) now possess high-resolution or high-definition capabilities, which enable them to provide higher quality still images or video (i.e. scene signature for a scene, added by examiner) containing more information. The additional information extracted from the street level images allows the present system and method to better recognize, identity, classify and/or evaluate various hazards or concerns in upcoming road segments”); wherein
"the sensing device is located in a fixed position relative to the scene” (para 0012 - “an exemplary embodiment of a driving enhancement system 10 that includes a first set of stationary traffic cameras 12-30"; para 0013 - “The stationary traffic cameras 12-30 and 36-50 provide the system 10 with still images, video and/or other information pertaining to different segments of roadways R1 and R2, respectively, so that relevant information can be extracted and used by the present method...”), and wherein 
“the scene signature is not stored on the sensing device after the sensing device sends the scene signature to the sensing device monitor” (para 0005 — “saving the potential concern in a data collection that is stored in electronic memory (i.e. not in a sensing device, added by examiner); para 0017 — “Back end facility 52 receives still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50”);
“generating, by the sensing device monitor, the challenge based, at least in part, on the scene signature” (para 0010 - para 0026 - “step 120 can evaluate the items identified in the street level images in order to classify any potential hazards or concerns (i.e. challenge, added by examiner) that the present method may wish to address”; para 0021 - “The street level images (i.e. the scene signature, added by examiner) may be received directly from stationary traffic cameras 12-30, 36-50 that are connected to the back end facility 52 (i.e. sensing device monitor, added by examiner) via the internet or some other communications network, or the images may be received indirectly through some monitoring center or intelligent transportation system”), wherein 
“the challenge specifies at least one characteristic of a static or a dynamic object in the scene that is to be included in a challenge response” (para 0038 - “Step 170 determines if there are one or more potential concern(s) associated with the geographic zone in question... the concern profile may include data that represents a number of different geographic zones, and each one of which may include a number of different potential concerns, such as construction (i.e. static object, added by examiner), traffic (i.e. dynamic object, added by examiner) or weather concerns”);
“issuing, by the sensing device monitor, the challenge to, at least, the sensing device to obtain the challenge response” (para 0021 - “Beginning with step 110, the method receives high-resolution and/or high-definition street level images from one or more stationary traffic cameras”; para 0022 - “each time step 110 is performed, the back end facility 52 (i.e. the sensing device monitor, added by examiner) may receive from each of the stationary traffic cameras 12-30, 36-50 a packet, message, file and/or other data transfer that includes an image of the roadway along with some combination of: a camera identifier identifying the particular camera that took the image”; para 0038 - “Step 170 determines if there are one or more potential concern(s) (i.e. challenge, added by examiner) associated with the geographic zone in question”); 
“obtaining, by the sensing device monitor, the challenge response from the sensing device, wherein the sensing device generates the challenge response using second sensor data collected by the sensor about the scene; making, by the sensing device monitor, a determination that the challenge response does not pass the challenge” (para 0038 — “If this step determines that there are in fact one or more potential concerns for the specific geographic zone in question, then the method may proceed to step 180 so that an appropriate remedial action or response can be devised for responding to the potential concern”; para 0021 -  “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 (i.e. multiple sensors or second sensor, added by examiner) that are connected to the back end facility 52 (i.e. sensing device monitor, added by examiner) via the internet or some other communications network); 
“in response to the determination: remediating, by the sensing device monitor,  the sensing device” (para 0033 - “In step 180, the method performs one or more remedial actions in response to potential concerns previously identified”; Claim 1 – “performing a remedial action in response to the identification of the potential concern, wherein the remedial action is performed before the host vehicle encounters the potential concern and the remedial action affects the automated driving mode (i.e. sensing device, added by examiner) of the host vehicle), wherein
“the sensing device monitor is connected to the sensing device over a network” (Abstract — “high-definition street level images provided by a network of stationary traffic cameras to identify potential hazards or concerns”; para 0021 - “The street level images may be received directly from stationary traffic cameras 12-30, 36-50 that are connected to the back end facility 52 via the internet or some other communications network”).
Nickolaou is silent on:
“compare the challenge response to the challenge generated based on the scene signature to validate operation of the sensing device.”
	However, Toledano discloses:
“compare the challenge response to the challenge generated based on the scene signature to validate operation of the sensing device” (para 0042 – “image acquisition unit 120 may include one or more image capture devices (e.g., cameras, CCDs, or any other type of image sensor), such as image capture device 122, image capture device 124, and image capture device 126.”; para 0076 – “Image capture devices 124 and 126 may acquire a plurality of second and third images relative to a scene associated with vehicle 200 (interpreted as a scene signature, added by examiner). Each of the plurality of second and third images may be acquired as a second and third series of image scan lines”; para 0101 – “some embodiments may include an ability to validate the detection of objects (i.e. operation, added by examiner) by one camera (i.e. sensing device, added by examiner) based on detection results from another camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device monitor for monitoring operation of sensing devices, disclosed by Nickolaou, as taught by Toledano, to improve the sensor data reliability and to protect the data from tampering, so it can be reliably used as evidence.

Regarding Claim 16: Nickolaou/Toledano combination discloses the non-transitory computer readable medium of claim 15 (see the rejection for Claim 15).
Nickolaou further discloses:
“wherein the scene signature comprises: a characteristic of a static object in the scene” (para 0027 - “Any item or object that can be extracted from a street level image and that indicates construction (i.e. static object, added by examiner) on a particular segment of road may constitute a construction concern. For instance, street level images may be used to determine the actual curvature or other characteristics of a particular lane or road segment”).

Regarding Claim 17: Nickolaou/Toledano combination discloses the non-transitory computer readable medium of claim 16 (see the rejection for Claim 16).
Nickolaou further discloses:
“wherein the characteristic of the static object is a number of the static object in the scene at a point in time” (para 0027 - “Different types of construction concerns may have different levels of severity or importance... ten or more construction barrels may be considered a severe concern, but less than ten construction barrels only a mild concern”).

Regarding Claim 18: Nickolaou/Toledano combination discloses the non-transitory computer readable medium of claim 15 (see the rejection for Claim 15).
Nickolaou further discloses:
“wherein the scene signature comprises: a characteristic of a dynamic object in the scene” (para 0028 - “Traffic concerns may include... stationary or slow moving objects in the road (e.g., a disabled or broken down vehicle), emergency vehicles, ... etc.... lf the average spacing between the vehicles (i.e. characteristic of a dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”).

Regarding Claim 19: Nickolaou/Rayner combination discloses the non-transitory computer readable medium of claim 18 (see the rejection for Claim 18).
Nickolaou further discloses:
“wherein the characteristic of the dynamic object is an average of a number time that the dynamic object was identified using sensor data associated with the scene” (para 0028 — “If the average spacing between the vehicles (i.e. characteristic of the dynamic object, added by examiner) is below a threshold or if the average distance moved of a vehicle between camera frames is less than a threshold, then the method may determine that the vehicles in the street level images are in a traffic backup of some type”; para 0033 – “It may be beneficial to correlate the size of a geographic zone with the number of traffic cameras in that zone, the average volume of traffic passing through that zone, or some other suitable criteria”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20050134440A1 to Breed (hereinafter Breed) discloses method and system for detecting objects external to a vehicle, for obtaining information about objects in the environment outside of and around a vehicle.
	US20180307238 to Wisniowski (hereinafter Wisniowski) discloses calibration validation for autonomous vehicle operations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863